Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6 and 8-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gueret (WO2012/168887A1).
With regards to claim 1, Gueret discloses a make-up applicator (i.e., cosmetic tool) comprising a first portion 2 having a first surface for applying make-up to skin (i.e., skin contact layer), the first portion 2 being capable of performing a first action such as absorbing and applying make-up, and a second portion 3 made of rubber (i.e., an elastic layer), the second contact layer being formed to face the skin contact layer (Fig. 5; page 2, line 17 through to page 3, line 3; page 4, lines 1-17). In the interest of compact prosecution, it is noted that any material having an absorbent function is capable of absorbing a cosmetic material and delivering it to skin. Regarding the claimed first regions having a first applied pressure and the second regions having a second applied pressure according to physical pressurization from the rear side, it is noted that the claim is reciting pressurization during use. It is submitted that with respect to the make-up applicator of Gueret, a user is capable of applying a first pressure to first regions, and a second applied pressure to second regions, such that the second applied pressure is lower than the first applied pressure, so long as the user applies a lower pressure to the first regions than the second regions (i.e., it is clear the applicator of Gueret meets the claim, as a user who 
[AltContent: textbox (Elastic Layer Second Region)]








With regards to claim 2, it is submitted that, when squeezed, the first regions are protruded toward the skin contact layer relative to the second regions, as the first regions are not squeezed with as great of force (Fig. 5). Alternatively, the claim language is quite broad as the locations of the first and second regions are unspecified. Technically, a flat layer may be divided into first and second regions, wherein the first regions are closer to (i.e., protrude relative to) a given adjacent layer than second regions. In the interest of compact prosecution, Figure 5 of Gueret includes a protruding member which is located within hole 10, the protruding member being protruded relative to the rest of elastic layer 3 (Fig. 5).

With regards to claim 4, the skin contact layer and elastic layer are depicted as integrally formed, as they form a single cosmetic applicator (Fig. 5).
With regards to claim 5, the skin contact layer and elastic layer are depicted as distinct (i.e., separate) layers (Fig. 5).
With regards to claim 6, that the first and second regions have different thermal histories constitutes product-by-process language (i.e., a “thermal history” implies a series of temperature changes, which are process steps). Product claims are not limited to the material process steps. Rather, such claims are only limited to the structures implied by the recited process steps. See MPEP 2113. In the interest of compact prosecution, “different thermal histories” is broad such that it encompasses temperature changes which induce no difference in structure (i.e., inducing a temperature difference between the first and second regions of less than one degree Celsius for less than one second is technically within the scope of the claims).
With regards to claim 8, the claim language “blocked by heat treatment” constitutes product-by-process language. The phrase “blocked by heat treatment” implies the presence of a heat treatment step. However, the claimed heat treatment step does not appear to provide a structural distinction. Furthermore, heat treatment steps include raising the temperature of the second region by less than one degree Celsius for one second.
With regards to claim 9, since the first regions are undefined in terms of shape, location, and bounds, within the elastic layer, it is possible to construe a portion of the elastic layer as constituting first regions having reduced thickness compared to a periphery.
With regards to claim 10, the make-up applicator further comprises a flat handle 4 (i.e., band-shaped handle band) protruding from the elastic layer. The location of the flat handle may be construed 
With regards to claim 11, it is possible to select first regions such that they are extended lengthwise perpendicular to the handle.
With regards to claim 12, it is possible to select a first region thickness such that it is 10 to 100% the thickness of the skin contact layer.

Response to Arguments
Several of Applicant’s arguments have been considered and are found persuasive. Applicant’s amendment renders claims 10 and 12 grammatically correct. Therefore, the objections to claims 10 and 12 have been withdrawn. Applicant’s amendment has cancelled indefinite claims 7 and 11, indicated in claim 8 that a heat treatment is conducted, and created antecedent basis for claim 11. Therefore, the rejections under 35 U.S.C. 112(b) have been withdrawn.
The remainder of Applicant’s arguments have been fully considered but they are not found persuasive.
Applicant points to annotated versions of the present drawings, and argues that Gueret does not meet the amended first and second regions of the elastic layer and portion of the skin contact layer. Applicant’s arguments are not found persuasive as the terms “region” and “portion” appear broader than Applicant intends. The prior art need not acknowledge the existence of a particular region or portion which has the functions argued by Applicant. So long as the prior art has such regions and portions which meet the claimed functions, the claims are met. Applicant’s claimed function (i.e., amount of material absorbed being less in the second regions of the elastic layer than a periphery of the 
Applicant argues that the absorbing, cleaning, and impurity removing function of the elastic layer of Gueret is different from the claimed pressing. This argument is not found persuasive as Gueret’s disclosure of absorbing, cleaning, and impurity removing does not negate its pressing function. The prior art need not expressly acknowledge a particular claimed function in order to meet the present claims. That the elastic layer may press upon skin contact layer due to gravity, depending on orientation, indicates that the structure of Gueret would meet the claimed pressing limitation. Furthermore, Applicant appears to argue the term “press” as an intended use. No acknowledgement of an intended use need be made in the art, so long as the structure required to meet the intended use is present. Since Gueret discloses a structure according to the claims, Gueret would meet the claimed intended use.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria V. Ewald can be reached on (571) 272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/E.W./
Examiner, Art Unit 1783

/MARIA V EWALD/Supervisory Patent Examiner, Art Unit 1783